                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


TAMMY SICKINGER,

                   Plaintiff,

      v.                                           Case No. 19-cv-1489-pp

ANDREW M. SAUL,

                   Defendant.


   ORDER REQUIRING PLAINTIFF TO FILE AN AMENDED MOTION FOR
     LEAVE TO PROCEED WITHOUT PREPAYING THE FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff’s affidavit contains some contradictions and is missing some

information that the court needs in order to determine whether she can pay the

filing fee, so the court will require her to file an amended motion. The affidavit

indicates that the plaintiff is not employed, she is married, and she has no

dependents she is responsible for supporting. Dkt. No. 2 at 1. According to the

plaintiff’s affidavit, her spouse earns $2,994 per month. Id. at 2. The plaintiff


                                         1
lists monthly expenses of $310 for rent and $483.21 for car payments, and on

the line for other household expenses she wrote “$2,763.00 total expenses.” Id.

The court is unsure whether that means that the plaintiff’s entire monthly

expenses (including rent and car payments) are $2,763 or whether the

plaintiff’s household expenses are $2,763. When she files her amended request,

the plaintiff should clarify this for the court. In addition, despite listing a rent

payment under monthly expenses, the plaintiff later indicates that she owns

her home. Id. at 3. The plaintiff should also clarify this discrepancy in her

amended request. Lastly, in the Other Circumstances section of the affidavit,

the plaintiff states, “need help with health care we can not pay for the care of

my health.” Id. at 4. It would be helpful for the court if the plaintiff could

indicate the approximate amount of her monthly health care bills in her

amended motion. The plaintiff is represented by counsel, who should assist her

in filling out the amended motion.

      The court ORDERS that the plaintiff must file an amended affidavit by

the end of the day on November 6, 2019. If the plaintiff does not provide a new

affidavit in time for the court to receive it by the deadline, the court will deny

her application to proceed without prepayment of the filing fee and will require

her to pay the full $400 filing fee by a date certain.

      Dated in Milwaukee, Wisconsin this 16th day of October, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge
                                          2
